DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I directed to Fig. 2 (Claims 1-2, 5-8, 13 and 15-18) in the reply filed on February 29th, 2012 is acknowledged. 
Claims 3-4, 9-12 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAKEUCHI et al. (Pub. No.: US 2017/0084735 A1), hereinafter as Takeuchi.
Regarding claim 1, Takeuchi discloses a semiconductor device in Figs. 1 and 9 comprising: a silicon carbide layer (combination of layers 1-4) having a first face (top) and a second face (bottom), the silicon carbide layer including an element region (cell region) and a termination region (terminated structure region) surrounding the element region (see Fig. 1 and [0040-0041]), the element region including: a gate trench (trench 6) disposed on a side of the first face (see [0047]); a first silicon carbide region of n-type (drift layer 2) (see [0047]); a second silicon carbide region of p-type (base region 3) disposed between the first silicon carbide region and the first face (see Fig. 9 and [0044]); a third silicon carbide region of n-type (source region 4) disposed between the second silicon carbide region and the first face (see [0044]); and a fourth silicon carbide region of p-type (region 5c), the first silicon carbide region interposed between the fourth silicon carbide region and the gate trench, the second silicon carbide region interposed between the fourth silicon carbide region and the gate trench, a distance between the second face and the fourth silicon carbide region being smaller than a distance between the second face and the gate trench (see Fig. 9 and [0045]), the termination region including: a first trench (recessed portion 20) disposed on the side of the first face and surrounding the element region (see Fig. 1-2 and [0054]); the first silicon carbide region (portion of drift layer 2 in termination region) (see Fig. 2); and a fifth silicon carbide region of p-type (region 21), at least a part of the fifth silicon carbide .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over TAKEUCHI et al. (Pub. No.: US 2017/0084735 A1), hereinafter as Takeuchi as applied to claim 1 above, and further in view of Nemoto et al. (Pub. No.: US 2012/0267681 A1), hereafter as Nemoto.
Regarding claim 15, Takeuchi discloses the semiconductor device according to claim 1, but fails to disclose an inverter circuit comprising the semiconductor device according to claim 1.
Nemoto discloses a semiconductor device (IGBT) wherein an inverter circuit (PWM inverter) comprising the semiconductor device (see Fig. 8 and [0141]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Takeuchi to be used for forming an inverter circuit as same as the semiconductor device of Nemoto because IGBT device would be excellent choice for forming inverter with low electric loss, soft switching and small breakdown voltage variation width. 
Regarding claim 16, Takeuchi discloses the semiconductor device according to claim 1, but fails to disclose a drive device comprising the semiconductor device according to claim 1.
Nemoto discloses a semiconductor device (IGBT) wherein a drive device (servo motor) comprising the semiconductor device (see Fig. 8 and [0141]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Takeuchi to be used for forming circuit for servo motor as same as the semiconductor device of Nemoto because IGBT device would be excellent choice for forming circuit for servo motor with high efficiency by preventing overvoltage breakdown and reduce colorific loss. 
Regarding claim 17, Takeuchi discloses the semiconductor device according to claim 1, but fails to disclose a vehicle comprising the semiconductor device according to claim 1.
Nemoto discloses a semiconductor device (IGBT) wherein a vehicle (electronic railroad) comprising the semiconductor device (see Fig. 8 and [0141]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Takeuchi for forming circuit for servo motor in electronic railroad as same as the semiconductor device of Nemoto because IGBT device would be excellent choice for forming circuit for servo motor with high efficiency by preventing overvoltage breakdown and reduce colorific loss. 
Regarding claim 18, Takeuchi discloses the semiconductor device according to claim 1, but fails to disclose a vehicle comprising the semiconductor device according to 
Nemoto discloses a semiconductor device (IGBT) wherein an elevating machine (elevator) comprising the semiconductor device (see Fig. 8 and [0141]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Takeuchi for forming circuit for elevator as same as the semiconductor device of Nemoto because IGBT device would be excellent choice for forming circuit for elevator with high efficiency by preventing overvoltage breakdown and reduce colorific loss. 

      Allowable Subject Matter
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: wherein the termination region further includes: a second trench surrounding the first trench; and a sixth silicon carbide region of p-type, at least a part of the sixth silicon carbide region being disposed between the first silicon carbide region and the second trench, the sixth silicon carbide region being electrically connected to the first electrode, a distance between the second face and the sixth silicon carbide region being the same as or larger than the distance between the second face and the fourth silicon carbide region, and the sixth silicon 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818